Citation Nr: 1704850	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  07-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to November 1981, and from July 1987 to January 2003.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2005 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  A December 2009 hearing was held before a Decision Review Officer (DRO) located at the RO.  

The Board's January 2015 decision denied service connection.  This followed several Board remands for evidentiary development.

On appeal thereafter to the U.S. Court of Appeals for Veterans Claims (Court),           the Veteran's attorney and VA's Office of General Counsel agreed to a May 2016      Joint Motion for Remand (Joint Motion).  The motion was granted by August 2016 Court order.  The matter has since been returned to the jurisdiction of the Board.  

This appeal is now REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's January 2015 decision denying service connection for bilateral knee disability cited the lack of medical or other competent evidence establish nexus between the current knee pathology, and stated in-service injury (the repetitive stress injury from training exercises).   

There were two VA examinations for the Board's purview.  For one, June 2010          examination diagnosed degenerative joint disease, mild, left knee.  No diagnosis ensued for the right knee.  The examiner found that condition unrelated to service, because left knee injury therein was acute and resolved, without residual effect.  Additionally, July 2013 examination diagnosed torn medial meniscus, right knee.  The opinion by September 2013 addendum is given in some more detail:

It is my opinion that it is less likely as not that any current disability of the right and left knee began during service, is the result of an event or injury during service or is etiologically related to the Veteran's service.                       The diagnosis of arthritis of both knees is not, in my opinion, supported by the documented record or x-ray study.  It is further my opinion there would be definitive findings of joint degeneration if one dates the onset of his problem back to the mid-1970s.  The fact that a torn meniscus was addressed in 2007 does not in my opinion relate the need for this procedure to his initial complaints.  The x-rays of this patient, in my opinion, are commensurate with the normal aging process and does not reflect the damage done to the joint with a 40-year history of functioning with a torn meniscus in place.  ...This is based on 54 years of orthopedic training and practice...

The implication, clearly, is that without current confirmed arthritis, it was not possible to relate knee disability back to an in-service injury 40 years ago. 

The May 2016 Joint Motion on reviewing the Board's decisional rationale effectively found that the September 2013 VA opinion was not adequate to resolve the issue before it.  As indicated, the examiner's conclusion was strongly grounded in lack of arthritis or substantially similar present disorder.  The Joint Motion observed however, that one or more outside sources during the mid-2000s had agreed the Veteran had arthritic changes of the knee, which findings the examiner had declined to address.  

In view of the above, the Board now directs re-examination by VA orthopedic specialist to resolve this case.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for VA orthopedic examination, with a different physician than competed the 2013 examination.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.              All indicated tests and studies should be performed,             and all findings should be set forth in detail. 

The examiner should initially provide diagnosis of all present right and left knee disorders that the Veteran manifests (including whether he has torn right knee meniscus, and/or knee joint arthritis as was found on various occasions by treatment providers during the        mid-2000s [see results of June 2004, August 2006 x-ray studies; May 2005 MRI]).

Then provide an opinion as to whether any right or left knee conditions diagnosed at least as likely as not (50 percent or greater probability) were incurred in active military service, or are otherwise etiologically related to service.  Provided arthritis has been diagnosed, then indicate further whether the aforesaid condition first manifested to a compensable level (equivalent to 10 percent rating) within one-year of separation from active military service.

The examiner must provide a complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If any of the directives specified in this remand have not been implemented,     take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then readjudicate the claims on appeal, based upon            all additional evidence received.  If the benefits sought          on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to              the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



